 



EXHIBIT 10.54
SEPARATION AGREEMENT AND RELEASE
     This is a Separation Agreement and Release (“Agreement”) between XATA
Corporation (“XATA”) and Peter Thayer (“Thayer”), providing for Thayer’s
separation as an employee of XATA.
     A. Thayer is employed “at will” by XATA.
     B. XATA decided to terminate the employment relationship between XATA and
Thayer.
     C. XATA desires to pay Thayer valuable economic benefits that he is not
otherwise entitled to receive in order to assist Thayer and to achieve an
amicable and peaceful termination of his employment relationship with XATA.
     NOW, THEREFORE, XATA and Thayer agree as follows:
     1. Termination of Employment. Thayer’s employment with XATA will terminate
on January 2, 2007 (the “Termination Date”).
     2. Severance Pay. After the completion of the rescission period provided in
Paragraph 10 below, without rescission of this Agreement by Thayer, and subject
to Thayer’s compliance with provisions of this Agreement during the rescission
period and thereafter:

  ¨   XATA will continue to pay Thayer’s base salary through June 30, 2007     ¨
  The following Restricted Common Stock awards will vest immediately following
the rescission period of the executed Separation and Release Agreement:

  o   5,375 shares of Restricted Common Stock (originally granted on 2/8/06)    
o   5,059 shares of Restricted Common Stock (originally granted on 2/17/05)    
o   4,742 shares of Restricted Common Stock (originally granted on 12/20/04)

Payment of these amounts is subject to applicable federal and state income tax,
FICA and other withholding and payroll deductions, including, if applicable, a
deduction for the value of any XATA equipment issued to Thayer and not returned
to XATA.
     3. Group Health Insurance Coverage. After the Termination Date, Thayer will
be provided the opportunity for group health, dental and life insurance
continuation under applicable laws. Assuming that Thayer elects to continue
coverage, Thayer will be covered by XATA’s medical, dental and life insurance
until June 30, 2007, or until Thayer is eligible for such coverage through
another employer, whichever is earlier. Thayer shall be responsible for payment
of the employee’s portion of the premiums for such coverage. After June 30,
2007, all expenses for such insurance continuation shall be paid by Thayer. This
agreement of XATA to continue to pay premiums for such insurance coverage is
subject to the completion of the rescission period provided in Paragraph 10
below, without rescission of this Agreement by Thayer, and subject to Thayer’s
compliance with provisions of this Agreement during the rescission period and
thereafter.
     4. References. Upon the completion of the rescission period provided in
Paragraph 10 below, without rescission of this Agreement, and subject to
Thayer’s compliance with provisions of this Agreement during the rescission
period and thereafter, XATA will provide Thayer with a letter of reference. In
accordance with the normal practices of XATA, any individual contacting XATA
with a request for information about Thayer’s employment with XATA will be
provided with the confirmation of his employment, dates of his employment, his
job title and his salary at the time of separation.

 



--------------------------------------------------------------------------------



 



     5. Other Benefits. Thayer will retain any and all rights that he may have
to his retirement benefits from XATA’s retirement benefits plans according to
the terms and conditions of said retirement benefit plans.
     6. No Application for Re-Employment. Thayer will not apply for or seek
employment or re-employment with XATA or its subsidiaries at any time after he
signs this Agreement.
     7. Mutual Non-disparagement. XATA and Thayer agrees that neither will
disparage or criticize the other in any manner, and Thayer agrees he will not
criticize XATA’s directors, officers or employees, in any manner.
     8. No Other Remuneration. Thayer agrees that he is not entitled to any
remuneration from XATA except as provided in this Agreement. This includes back
pay, sick pay, vacation pay, bonuses, separation pay or any other compensation.
     9. Release of XATA. Thayer accepts the valuable benefits of this Agreement
and acknowledges that XATA owes him nothing else. In addition, Thayer releases
and discharges XATA and its past, present and future directors, officers,
employees and agents, and its affiliates, successors or assigns, of and from any
and all claims, whether in law or in equity, contract or tort, known or unknown,
pertaining to his employment at XATA or the termination of his employment, any
other event occurring prior to the date hereof and the acts of XATA agreed to by
Thayer in this Separation Agreement and Release, including, but not limited to
claims for payment of wages and commissions, claims or discrimination under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act (the “ADEA”), the Older Worker Benefit Protection Act, the
Americans with Disabilities Act, the Minnesota Human Rights Act or any other
claims recognized under any federal, state or local civil rights laws based on
age or any other protected status; claims for breach of contract; breach of
fiduciary duty; fraud or misrepresentation; unpaid wages and benefits; unpaid
sick or vacation pay; claims for the ongoing payment of insurance premiums or
insurance coverage; expense reimbursement or any other benefit; defamation;
intentional or negligent infliction of emotional distress; breach of a covenant
of good faith and fair dealing; promissory estoppel; negligence; wrongful
termination of employment; any other claims for unlawful employment practices;
or under any other theory, whether legal or equitable, that arose prior to the
date of execution of this Agreement, pertaining to or arising out of his
employment or the termination of his employment, or the acts of XATA agreed to
by Thayer in this Separation Agreement and Release, or any other event, whether
said losses are now known or hereinafter become known, including all present
losses, and all future developments therefrom.
     Thayer promises not to sue or start any other legal proceedings against any
party he released above from any claim that arose prior to the date of this
Agreement. However, Thayer understands that this Separation Agreement and
Release does not prohibit him from filing an administrative charge with the
Equal Employment Opportunity Commission (the “E.E.O.C.”), provided that he
agrees that, if he does file such a charge, he has herein already given up his
right to receive any damages, compensation or other remedy as a result of any
action that the E.E.O.C. might take related to that charge.
     Thayer understands and acknowledges that he has been advised to consult
with an attorney prior to signing this Agreement. Thayer acknowledges the
decision whether to sign this Agreement is his own voluntary decision made with
full knowledge and he has or could have consulted with an attorney.
     Thayer understands that he has forty-five (45) days from the day that he
receives this Agreement, not counting the day upon which he receives it, to
consider whether he wishes to sign this Agreement. Thayer acknowledges that if
he signs this Agreement before the end of the forty-five (45) day period, it
will be his personal, voluntary decision to do so.

2



--------------------------------------------------------------------------------



 



     Thayer acknowledges and agrees that he is being provided consideration for
the waiver of his rights and claims pursuant to this Agreement which is in
addition to anything of value to which he is already entitled.
     10. Rescission Notice. Within fifteen (15) calendar days after signing this
Agreement, Thayer has the right to rescind this Agreement. To be effective, the
rescission must be in writing and delivered to XATA. If delivered by mail, the
rescission must be:

  (a)   Postmarked within the 15-day period;     (b)   Properly addressed to:  
      XATA Corporation       151 East Cliff Road, Suite 10         Burnsville,
MN 55337         Attention: Mark Ties, CFO     (c)   Sent by certified mail,
return receipt requested.

     Thayer understands and agrees that if he exercises any right of rescission,
XATA may at its option either nullify this Agreement in its entirety or keep it
in effect as to all claims not rescinded in accordance with the rescission
provisions of this Agreement. In the event that XATA opts to nullify the entire
Agreement, neither Thayer nor XATA will have any rights or obligations
whatsoever under this Agreement. Thayer understands and agrees that he will not
be entitled to receive the payment of additional severance compensation provided
in Paragraph 2, the payment of insurance premiums provided in Paragraph 3, or
the letter of reference provided in Paragraph 4 above, in the event he chooses
to rescind, and XATA opts to nullify, this Agreement. Any rescission, however,
will not and does not affect the separation of Thayer from employment with XATA
as of the date set forth in Paragraph 1.
     11. No Admission of Liability by XATA. Thayer acknowledges that XATA’s
payment of consideration for this Agreement is not to be construed as an
admission of any liability on the part of XATA or any officer, director,
shareholder or employee of XATA. Such liability is expressly denied by XATA, on
behalf of itself and its officers, directors, shareholders and employees.
     12. Confidentiality. The terms of this Agreement will be treated as forever
confidential by Thayer and will not be disclosed by him to anyone except his
attorney, accountant, or tax advisor, or except as may be required by law or to
enforce this Agreement or as agreed to in writing by XATA.
     13. Voluntary Agreement. Both XATA and Thayer enter into this Separation
Agreement and
     Release voluntarily, after having had the opportunity to review it and
consult with advisors of their choice. There are no other agreements between
XATA and Thayer of any kind whatsoever.
     14. Cooperation with XATA. Thayer agrees that he will fully cooperate with
and assist XATA with respect to any matter related to XATA’s business, including
but not limited any negotiations, disputes or agreements with third parties, the
transition of XATA’s offshore development team, and the transition of XATA’s
manufacturing and other software development.
     Thayer’s obligation to cooperate with and assist XATA requires him to be
reasonably available on reasonable notice and to use his best efforts to assist
XATA in all such matters. XATA will reimburse Thayer for reasonable direct
out-of-pocket expenses incurred by Thayer in performance of his obligation to
cooperate under this paragraph 14, but Thayer will receive no further
consideration for his cooperation and

3



--------------------------------------------------------------------------------



 



assistance under this paragraph 14 through the date that is [45 days] following
the termination date. XATA will compensate Thayer as a consultant on an hourly
rate basis for any time that Thayer spends cooperating with or assisting XATA
after the date that is [45 days] following the termination date. It is Thayer’s
obligation to keep a detailed time records of what he has done to cooperate with
or assist XATA in compliance with paragraph 14.
     15. Other Agreements: Thayer acknowledges and agrees that nothing in this
Agreement affects his obligations under the Employee Agreement dated April 15,
2004. That agreement and this Agreement make up all of the agreements between
Thayer and XATA. There are no oral agreements between them, and Thayer has not
relied upon anything other than those written agreements in deciding to sign
this Agreement.
     16. Authority: The parties to this Agreement, by their signature below,
warrant that they have signed this agreement of their own free will, and that
the person executing the Agreement has been expressly authorized to enter into
this Agreement.

     
Dated:                                         , 2007
                                                                       
           
 
  Peter Thayer
 
   
Dated:                                         , 2007
                                                                        
          
 
  XATA Corporation
 
   
 
  By:                                                             
 
   
 
  Its:                                                             

4